 



EXHIBIT 10.29

364-DAY CREDIT AGREEMENT

Dated as of March 2, 2004

TELECOMUNICACIONES DE PUERTO RICO, INC., a Puerto Rico corporation (the
“Borrower”), PUERTO RICO TELEPHONE COMPANY, INC., a Puerto Rico corporation
(“PRTC” and, collectively with each Significant Subsidiary (as hereinafter
defined) that shall become a guarantor hereunder in accordance with Section
5.01(j), the “Guarantors”), the banks, financial institutions and other
institutional lenders (the “Initial Lenders”) listed on the signature pages
hereof, Citibank, N.A. (“Citibank”), as administrative agent (in such capacity,
the “Agent”) for the Lenders (as hereinafter defined), Banco Bilbao Vizcaya
Argentaria Puerto Rico, as syndication agent, and Banco Popular de Puerto Rico,
FirstBank Puerto Rico and Scotiabank de Puerto Rico, as co-documentation agents,
agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

          SECTION 1.01. Certain Defined Terms.

       As used in this Agreement, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

          “Advance” means an advance by a Lender to the Borrower as part of a
Borrowing and refers to a Base Rate Advance or a Eurodollar Rate Advance (each
of which shall be a “Type” of Advance).

          “Affiliate” means, as to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

          “Agent’s Account” means the account of the Agent maintained by the
Agent at Citibank with its office at 399 Park Avenue, New York, New York 10043,
Account No. 36852248, Attention: Loan Investor Services.

          “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

          “Applicable Margin” means, as of any date, a percentage per annum
determined by reference to the Performance Level in effect on such date as set
forth below:

 



--------------------------------------------------------------------------------



 



                                      Applicable                   Applicable  
  Margin for Base   Applicable Margin   Applicable Margin   Margin for     Rate
Advances   for Base Rate   for Eurodollar   Eurodollar     Prior to Term  
Advances On and   Rate Advances   Rate Advances On Performance   Loan   After
Term Loan   Prior to Term Loan   and After Term Loan Level

--------------------------------------------------------------------------------

  Conversion Date

--------------------------------------------------------------------------------

  Conversion Date

--------------------------------------------------------------------------------

  Conversion Date

--------------------------------------------------------------------------------

  Conversion Date

--------------------------------------------------------------------------------

Level 1
    0.000 %     0.000 %     0.400 %     0.875 %
Level 2
    0.000 %     0.125 %     0.625 %     1.125 %
Level 3
    0.000 %     0.250 %     0.725 %     1.250 %
Level 4
    0.000 %     0.750 %     0.800 %     1.750 %
Level 5
    0.200 %     1.500 %     1.200 %     2.500 %

          “Applicable Percentage” means, as of any date prior to the Term Loan
Conversion Date, a percentage per annum determined by reference to the
Performance Level in effect on such date as set forth below:

          Performance Level

--------------------------------------------------------------------------------

  Applicable Percentage

--------------------------------------------------------------------------------

Level 1
    0.100 %
Level 2
    0.125 %
Level 3
    0.150 %
Level 4
    0.200 %
Level 5
    0.300 %

          “Applicable Utilization Fee” means, as of any date prior to the Term
Loan Conversion Date that the aggregate Advances exceed 50% of the aggregate
Commitments, a percentage per annum determined by reference to the Performance
Level in effect on such date as set forth below:

          Performance Level

--------------------------------------------------------------------------------

  Applicable Utilization Fee

--------------------------------------------------------------------------------

Level 1
    0.125 %
Level 2
    0.125 %
Level 3
    0.125 %
Level 4
    0.250 %
Level 5
    0.500 %

          “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.

          “Base Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the higher of:

               (a) the rate of interest announced publicly by Citibank in New
York, New York, from time to time, as Citibank’s base rate that is offered to
its customers generally (before giving effect to any applicable margin); and

               (b) 1/2 of one percent per annum above the Federal Funds Rate.

          “Base Rate Advance” means an Advance that bears interest as provided
in Section 2.06(a)(i).

          “Borrower” has the meaning specified in the recital of parties.

          “Borrower’s Account” means the account of the Borrower maintained by
the Borrower at Citibank with its office at 399 Park Avenue, New York, New York
10043, Account No. 4078-8269.

          “Borrowing” means a borrowing consisting of simultaneous Advances of
the same Type made by each of the Lenders pursuant to Section 2.01.

          “Business Day” means a day of the year on which banks are not required
or authorized by law to close in New York City or San Juan, Puerto Rico,
provided that, if the applicable Business Day relates to

 



--------------------------------------------------------------------------------



 



any Eurodollar Rate Advances, “Business Day” means a day of the year on which
banks are not required or authorized by law to close in New York City or San
Juan, Puerto Rico and on which dealings are carried on in the London interbank
market.

          “Commitment” has the meaning specified in Section 2.01.

          “Consolidated” refers to the consolidation of accounts in accordance
with GAAP.

          “Consolidated Assets” means, for any period, the total assets of the
Borrower and its Subsidiaries as shown on the audited Consolidated balance sheet
or unaudited Consolidated balance sheet, as the case may be, as of the end of
the most recent fiscal quarter preceding such period.

          “Controlling Interest” means (a) ownership of at least 35% plus one
share, of the Voting Stock of the Borrower and (b) the ability to appoint a
majority of the Board of Directors of the Borrower.

          “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.07 or
2.08.

          “Debt” of any Person means, without duplication, (a) all indebtedness
of such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of such Person’s business for which collection
proceedings have not been commenced, provided that trade payables for which
collection proceedings have commenced shall not be included in the term “Debt”
so long as the payment of such trade payables is being contested in good faith
and by proper proceedings and for which appropriate reserves are being
maintained), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all obligations of such Person
created or arising under any conditional sale or other similar title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations of such Person as lessee under leases that have been, in accordance
with GAAP, recorded as capital leases, (f) all obligations of such Person in
respect of acceptances, letters of credit or similar extensions of credit,
(g) all net obligations of such Person in respect of Hedge Agreements, (h) all
Debt of others referred to in clauses (a) through (g) above or clause (i) below
guaranteed directly, or indirectly through a Subsidiary, by such Person, or in
effect guaranteed directly, or indirectly through a Subsidiary, by such Person
through a written agreement either (1) to pay or purchase such Debt or to
advance or supply funds for the payment or purchase of such Debt or (2) to
purchase, sell or lease (as lessee or lessor) property, or to purchase or sell
services, primarily for the purpose of enabling the debtor to make payment of
such Debt or to assure the holder of such Debt against loss and (i) all Debt
referred to in clauses (a) through (h) above secured by (or for which the holder
of such Debt has an existing right, contingent or otherwise, to be secured by)
any Lien on property (including, without limitation, accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Debt.

          “Debt to EBITDA Ratio” of any Person at any date means the ratio of
(a) Debt of the types that, in accordance with GAAP, would be classified as
indebtedness on a Consolidated balance sheet of such Person on such date to
(b) EBITDA for the period of four fiscal quarters of such Person ended on or
immediately prior to such date, provided that for purposes of clause (a) of this
definition, Debt shall not include (1) the obligations specified in clause
(g) of the definition thereof set forth above or (2) with respect to the
Borrower, any obligations which may be assumed by the Borrower for guaranties of
any indebtedness of the Borrower’s employee stock ownership plan up to an
aggregate principal amount of $29,745,000.

          “Default” means any Event of Default or any event that would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.

 



--------------------------------------------------------------------------------



 



          “Disclosed Litigation” has the meaning specified in Section 3.01(b).

          “Domestic Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Domestic Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Agent.

          “EBITDA” means the sum, determined on a Consolidated basis, of the
Borrower’s (i) net income (or net loss), (ii) interest expense, (iii) income tax
expense, (iv) depreciation expense, (v) amortization expense and (vi) non-cash
severance charges in an aggregate amount not to exceed $20,000,000 in calendar
year 2004 and $20,000,000 in calendar year 2005.

          “EBITDA to Interest Ratio” of any Person on any date means the ratio
of (a) EBITDA for the period of four fiscal quarters of such Person ended on or
immediately prior to such date to (b) interest payable on, and amortization of
debt discount in respect of, all Debt of such Person for the period of four
fiscal quarters of such Person ended on or immediately prior to such date,
provided that for purposes of clause (b) of this definition, Debt shall not
include the obligations specified in clause (g) of the definition thereof set
forth above.

          “Effective Date” has the meaning specified in Section 3.01.

          “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender
that is a financial institution and is majority-owned by such Lender; (iii) any
commercial bank organized under the laws of the Commonwealth of Puerto Rico
having total assets in excess of $1,000,000,000 or any other commercial bank
having total assets in excess of $1,000,000,000 that has an Applicable Lending
Office that is not subject to deduction or withholding of Taxes; or (iv) any
other Person approved by the Agent and, so long as no Default has occurred and
is continuing, the Borrower, such approval not to be unreasonably withheld;
provided, however, that neither the Borrower nor any Affiliate of the Borrower
shall qualify as an Eligible Assignee.

          “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

          “Environmental Law” means any federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, judgment, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

          “Environmental Permit” means any permit, approval, identification
number, license or other authorization required under any Environmental Law.

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

          “ERISA Affiliate” means any Person that for purposes of Title IV of
ERISA is a member of the Loan Parties’ controlled group, or under common control
with the Borrower, within the meaning of Section 414 of the Internal Revenue
Code.

 



--------------------------------------------------------------------------------



 



          “ERISA Event” means (a) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC;
(b) the application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of any of the Loan Parties or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any of the Loan Parties or any ERISA Affiliate from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the imposition of a
lien under Section 302(f) of ERISA with respect to any Plan; (g) the adoption of
an amendment to a Plan requiring the provision of security to such Plan pursuant
to Section 307 of ERISA; or (h) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that is reasonably
expected to result in the termination of, or the appointment of a trustee to
administer, a Plan.

          “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

          “Eurodollar Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Agent.

          “Eurodollar Rate” means, for any Interest Period for each Eurodollar
Rate Advance comprising part of the same Borrowing, an interest rate per annum
equal to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum) appearing on
Moneyline Telerate Markets Page 3750 (or any successor page) as the London
interbank offered rate for deposits in U.S. dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period or, if for any reason such rate is
not available, the average (rounded upward to the nearest whole multiple of 1/16
of 1% per annum, if such average is not such a multiple) of the rate per annum
at which deposits in U.S. dollars are offered by the principal office of each of
the Reference Banks in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount approximately equal to such Reference Bank’s
pro rata share of the contemplated Eurodollar Rate Advance comprising part of
such Borrowing to be outstanding during such Interest Period and for a period
equal to such Interest Period by (b) a percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage for such Interest Period. The Eurodollar Rate
for any Interest Period for each Eurodollar Rate Advance comprising part of the
same Borrowing shall be determined by the Agent on the basis of applicable rates
furnished to and received by the Agent from the Reference Banks two Business
Days before the first day of such Interest Period, subject, however, to the
provisions of Section 2.07.

          “Eurodollar Rate Advance” means an Advance that bears interest as
provided in Section 2.06(a)(ii).

          “Eurodollar Rate Reserve Percentage” for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing means the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.

 



--------------------------------------------------------------------------------



 



          “Events of Default” has the meaning specified in Section 6.01.

          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

          “GAAP” means (a) in the case of the preparation of all financial
reporting requirements, generally accepted accounting principles in the United
States, as in effect from time to time, and (b) in the case of the calculation,
certification and compliance with all financial tests and covenants, generally
accepted accounting principles in the United States, as in effect on the date of
the financial statements delivered to each Lender in accordance with
Section 4.01(e), in each case applied on a consistent basis both as to
classification of items and amounts.

          “Guaranteed Obligations” has the meaning specified in Section 7.01.

          “Guaranty” has the meaning specified in Section 7.01.

          “Hazardous Materials” means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

          “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements.

          “Information Memorandum” means the information memorandum dated
February 4, 2004 used by the Agent in connection with the syndication of the
Commitments.

          “Interest Period” means, for each Eurodollar Rate Advance comprising
part of the same Borrowing, the period commencing on the date of such Eurodollar
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, with respect to
Eurodollar Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be one, two, three or six months, and subject
to clause (iii) of this definition, any other period, as the Borrower may, upon
notice received by the Agent not later than 11:00 A.M. (New York City time) on
the third Business Day prior to the first day of such Interest Period, select;
provided, however, that:

               (i) the Borrower may not select any Interest Period that ends
(x) after the Termination Date or (y) if the Advances have been converted to a
term loan pursuant to Section 2.05 prior to or on the last day of the prior
Interest Period, that ends after the Maturity Date;

               (ii) Interest Periods commencing on the same date for Eurodollar
Rate Advances comprising part of the same Borrowing shall be of the same
duration;

               (iii) in the case of any such Borrowing, the Borrower shall not
be entitled to select an Interest Period having duration of any period other
than one, two, three or six months unless, by 2:00 P.M. (New York City time) on
the third Business Day prior to the first day of such Interest

 



--------------------------------------------------------------------------------



 



Period, each Lender notifies the Agent that such Lender will be providing
funding for such Borrowing with such Interest Period (the failure of any Lender
to so respond by such time being deemed for all purposes of this Agreement as an
objection by such Lender to the requested duration of such Interest Period,
provided that each Lender shall use commercially reasonable good faith efforts
to so respond); provided further that, if any or all of the Lenders object to
the requested duration of such Interest Period, the duration of the Interest
Period for such Borrowing shall be one, two, three or six months, as specified
by the Borrower in the applicable Notice of Borrowing as the desired alternative
to the selected Interest Period; and

               (iv) whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day, provided,
however, that, if such extension would cause the last day of such Interest
Period to occur in the next following calendar month, the last day of such
Interest Period shall occur on the next preceding Business Day; and

               (v) whenever the first day of any Interest Period occurs on a day
of an initial calendar month for which there is no numerically corresponding day
in the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

          “Lenders” means the Initial Lenders and each Person that shall become
a party hereto pursuant to Section 9.07.

          “Lien” means any lien, security interest or other charge or
encumbrance of any kind.

          “Loan Party” means each of the Borrower and the Guarantors.

          “Material Adverse Change” means any material adverse change in the
business, condition (financial or otherwise), operations, performance,
properties or prospects of any Loan Party or any Loan Party and its Subsidiaries
taken as a whole.

          “Material Adverse Effect” means a material adverse effect on (a) the
ability of any Loan Party to conduct its business on substantially the same
basis as conducted on the Effective Date or (b) the ability of any Loan Party to
service its Debt obligations on a timely basis.

          “Maturity Date” means the earlier of (a) the first anniversary of the
Termination Date and (b) the date of termination in whole of the aggregate
Commitments pursuant to Section 2.04 or 6.01.

          “Moody’s” means Moody’s Investors Service, Inc.

          “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

          “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than such Loan Party
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

 



--------------------------------------------------------------------------------



 



          “Note” means a promissory note of the Borrower payable to the order of
any Lender, in substantially the form of Exhibit A hereto, evidencing the
aggregate indebtedness of the Borrower to such Lender resulting from the
Advances made by such Lender.

          “Notice of Borrowing” has the meaning specified in Section 2.02(a).

          “Other Taxes” has the meaning specified in Section 2.13(b).

          “PBGC” means the Pension Benefit Guaranty Corporation (or any
successor).

          “Performance Level” means, as of any date of determination, the level
set forth below as then in effect for the Borrower, as determined in accordance
with the following provisions of this definition:

     
Level 1:
  Public Debt Rating of at least A- by S&P or A3 by Moody’s.
 
   
Level 2:
  Public Debt Rating of lower than Level 1 but at least BBB+ by S&P or Baa1 by
Moody’s.
 
   
Level 3:
  Public Debt Rating of lower than Level 2 but at least BBB by S&P or Baa2 by
Moody’s.
 
   
Level 4:
  Public Debt Rating of lower than Level 3 but at least BBB- by S&P or Baa3 by
Moody’s.
 
   
Level 5:
  Public Debt Rating of lower than Level 4.

          For purposes of the foregoing, (a) if only one of S&P and Moody’s
shall have in effect a Public Debt Rating, the Performance Level shall be
determined by reference to the available rating and (b) if the Public Debt
Ratings established by S&P and Moody’s shall fall within different Performance
Levels, the Performance Level shall be based upon the higher rating unless such
Public Debt Ratings differ by two or more levels, in which case the rating one
level higher than the lower rating level will apply.

          “Permitted Liens” means, with respect to any Person, (a) Liens for
taxes, assessments and governmental charges and levies to the extent not
required to be paid under Section 5.01(b) hereof; (b) pledges or deposits to
secure obligations under workers’ compensation laws or similar legislation;
(c) pledges or deposits to secure performance in connection with bids, tenders,
contracts (other than contracts for the payment of money) or leases to which
such Person is a party; (d) deposits to secure public or statutory obligations
of such Person; (e) materialmen’s, mechanics’, carriers’, workers’, repairmen’s
or other like Liens in the ordinary course of business, or deposits to obtain
the release of such Liens to the extent such Liens, in the aggregate, would not
have a Material Adverse Effect; (f) deposits to secure surety and appeal bonds
to which such Person is a party; (g) other pledges or deposits for similar
purposes in the ordinary course of business; (h) Liens created by or resulting
from any litigation or legal proceeding which at the time is currently being
contested in good faith by appropriate proceedings; (i) leases made, or existing
on property acquired, in the ordinary course of business; (j) landlord’s Liens
under leases to which such Person is a party; (k) zoning restrictions,
easements, licenses, and restrictions on the use of real property or minor
irregularities in title thereto, which do not materially impair the use of such
property in the operation of the business of such Person or the value of such
property for the purpose of such business; and (l) bankers’ liens, rights of
set-off or analogous rights granted or arising by operation of law to any
deposits held by or other indebtedness owing by any lender or any affiliate
thereof to or for the credit or account of such Person.

          “Permitted Receivables Financing” means any financing pursuant to
which the Borrower or any Subsidiary of the Borrower may sell, convey, or
otherwise transfer to a Receivables Subsidiary or any other Person (in the case
of transfer by a Receivables Subsidiary), or grant a security interest in, any
accounts

 



--------------------------------------------------------------------------------



 



receivable (and related assets) of the Borrower or such Subsidiary, provided
that such financing shall be on customary market terms and shall be non-recourse
to the Borrower and its Subsidiaries (other than the Receivables Subsidiary)
except to a limited extent customary for such transactions. The grant of a
security interest in any accounts receivable of the Borrower or any Subsidiary
of the Borrower (other than a Receivables Subsidiary) to secure Debt under any
credit facility shall not be deemed a Permitted Receivables Financing.

          “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.

          “Plan” means a Single Employer Plan or a Multiple Employer Plan.

          “Public Debt Rating” means, as of any date, the rating that has been
most recently announced by any of S&P or Moody’s, as the case may be, for any
class of non-credit enhanced long-term senior unsecured debt issued by the
Borrower. For purposes of the foregoing, (a) if any rating established by S&P or
Moody’s shall be changed, such change shall be effective as of the date on which
such change is first announced publicly by the rating agency making such change;
and (b) if S&P or Moody’s shall change the basis on which ratings are
established, each reference to the Public Debt Rating announced by S&P or
Moody’s, as the case may be, shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be.

          “Puerto Rico Management Agreement” means the Amended and Restated
Puerto Rico Management Agreement, dated as of March 2, 1999, by and among the
Borrower, PRTC and GITI Services Puerto Rico Incorporated, as amended, modified,
renewed or replaced from time to time.

          “Receivables Subsidiary” means a bankruptcy-remote, special-purpose
wholly owned Subsidiary formed in connection with a Permitted Receivables
Financing.

          “Reference Banks” means initially, Citibank, Banco Bilbao Vizcaya
Argentaria Puerto Rico and Scotiabank de Puerto Rico or, if less than three of
such banks are able to furnish timely information in accordance with
Section 2.07, any other commercial bank designated by the Borrower and approved
by the Required Lenders as constituting a “Reference Bank” hereunder.

          “Register” has the meaning specified in Section 9.07(d).

          “Required Lenders” means at any time Lenders owed at least a majority
in interest of the then aggregate unpaid principal amount of the Advances owing
to Lenders, or, if no such principal amount is then outstanding, Lenders having
at least a majority in interest of the Commitments.

          “S&P” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.

          “Significant Subsidiary” means at any time, with respect to the
Borrower, any Subsidiary, other than a Receivables Subsidiary, the assets of
which, in the aggregate, exceed 5% of the Consolidated Assets, determined in
accordance with GAAP.

          “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Loan Parties and
the ERISA Affiliates or (b) was so maintained and in respect of which any Loan
Party or any ERISA Affiliate could have liability under Section 4069 of ERISA in
the event such plan has been or were to be terminated.

          “Solvent” and “Solvency” mean, with respect to any Person on a
particular date, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including,

 



--------------------------------------------------------------------------------



 



without limitation, contingent liabilities, of such Person, (b) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability after taking into account any
indemnification pursuant to the terms of any agreements entered into in
connection therewith.

          “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate, is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

          “Taxes” has the meaning specified in Section 2.13(a).

          “Term Loan Conversion Date” means the Termination Date on which all
Advances outstanding on such date are converted into a term loan pursuant to
Section 2.05.

          “Term Loan Election” has the meaning specified in Section 2.05.

          “Termination Date” means the earlier of March 1, 2005 and the date of
termination in whole of the Commitments pursuant to Section 2.04 or 6.01.

          “U.S. Management Agreement” means the Amended and Restated U.S.
Management Agreement, dated as of March 2, 1999, by and among the Borrower, PRTC
and GTE International Telecommunications Incorporated, as amended, modified,
renewed or replaced form time to time.

          “Verizon” means Verizon Communications Inc., a Delaware corporation.

          “Voting Stock” means capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

          “Withholding Tax Change” means the approval by either the Chamber of
Representatives or the Senate of the Commonwealth of Puerto Rico of any proposal
to change any applicable law, treaty or government rule, regulation or order
which would require the Borrower to deduct or withhold any Taxes from or in
respect of any sum payable hereunder or under any Note to any Lender or the
Agent.

          SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

          SECTION 1.03. Accounting Terms. All terms of an accounting or
financial nature not specifically defined herein shall be construed in
accordance with GAAP.

ARTICLE II

 



--------------------------------------------------------------------------------



 



AMOUNTS AND TERMS OF THE ADVANCES

          SECTION 2.01. The Advances. Each Lender severally agrees, on the terms
and conditions hereinafter set forth, to make Advances to the Borrower from time
to time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate amount not to exceed at any time outstanding
the amount set forth opposite such Lender’s name on the signature pages hereof
or, if such Lender has entered into any Assignment and Acceptance, set forth for
such Lender in the Register maintained by the Agent pursuant to Section 9.07(d),
as such amount may be reduced pursuant to Section 2.04 (such Lender’s
“Commitment”). Each Borrowing shall be in an aggregate amount of $10,000,000 or
an integral multiple of $1,000,000 in excess thereof and shall consist of
Advances of the same Type made on the same day by the Lenders ratably according
to their respective Commitments. Within the limits of this Section 2.01, the
Borrower may borrow under this Section 2.01, prepay pursuant to Section 2.09 and
reborrow under this Section 2.01.

          SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on
notice, given not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Advances, or the Business Day of the
proposed Borrowing in the case of a Borrowing consisting of Base Rate Advances,
by the Borrower to the Agent, which shall give to each Lender prompt notice
thereof by telecopier, facsimile or telex. Each such notice of a Borrowing (a
“Notice of Borrowing”) shall be by telephone, confirmed immediately in writing,
or telecopier, facsimile or telex in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurodollar Rate Advances,
initial Interest Period for each such Advance. Each Lender shall, before 12:00
noon (New York City time) on the date of such Borrowing, make available for the
account of its Applicable Lending Office to the Agent at the Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing. After the
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Agent will make such funds available to the
Borrower at the Borrower’s Account.

          (b) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate obligation of the Lenders to make Eurodollar Rate Advances shall
then be suspended pursuant to Section 2.07 or 2.11 and (ii) the Eurodollar Rate
Advances may not be outstanding as part of more than twelve separate Borrowings.

          (c) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

          (d) Unless the Agent shall have received notice from a Lender prior to
the time of any Borrowing that such Lender will not make available to the Agent
such Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to Advances comprising such Borrowing and (ii) in the
case of such Lender, the Federal Funds Rate. If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement and
the Borrower shall be relieved of its obligations to repay such amount under
this Section 2.02(d).

          (e) The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

 



--------------------------------------------------------------------------------



 



          SECTION 2.03. Fees. (a) Facility Fee. The Borrower agrees to pay to
the Agent for the account of each Lender a facility fee on the aggregate amount
of such Lender’s Commitment from the Effective Date in the case of each Initial
Lender and from the later of the Effective Date and the effective date specified
in the Assignment and Acceptance pursuant to which it became a Lender in the
case of each other Lender until the Termination Date at a rate per annum equal
to the Applicable Percentage in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing June 30, 2004, and on the Termination Date.

          (b) Utilization Fee. The Borrower agrees to pay to the Agent for the
account of each Lender from the Effective Date until the Termination Date a
Utilization Fee on the aggregate amount of such Lender’s Advances for each day
that the aggregate Advances exceed 50% of the aggregate Commitments at a rate
per annum equal to the Applicable Utilization Fee in effect from time to time,
payable in arrears quarterly on the last day of each March, June, September and
December, commencing June 30, 2004, and on the Termination Date.

          (c) Agent’s Fees. The Borrower shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Borrower and
the Agent.

          SECTION 2.04. Termination or Reduction of the Commitments. (a)
Optional. The Borrower shall have the right, upon at least three Business Days’
notice to the Agent, to terminate in whole or reduce ratably in part the unused
portions of the respective Commitments of the Lenders, provided that each
partial reduction shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof.

          (b) Mandatory. On the Termination Date, if the Borrower has made the
Term Loan Election in accordance with Section 2.05 prior to such date, and from
time to time thereafter upon each prepayment of the Advances, the Commitments of
the Lenders shall be automatically and permanently reduced on a pro rata basis
by an amount equal to the amount by which (i) the aggregate Commitments
immediately prior to such reduction exceeds (ii) the aggregate unpaid principal
amount of all Advances outstanding at such time.

          SECTION 2.05. Repayment of Advances. The Borrower shall, subject to
the next succeeding sentence, repay to the Agent for the ratable account of the
Lenders on the Termination Date the aggregate principal amount of the Advances
then outstanding. The Borrower may, upon not less than one Business Day notice
to the Agent, elect (the “Term Loan Election”) to convert all of the Advances
outstanding on the Termination Date in effect at such time into a term loan
which the Borrower shall repay in full ratably to the Lenders on the Maturity
Date; provided that the Term Loan Election may not be exercised unless the
applicable conditions in Section 3.02 are satisfied on the date of notice of the
Term Loan Election and on the date on which the Term Loan Election is to be
effected. All Advances converted into a term loan pursuant to this Section 2.05
shall continue to constitute Advances except that the Borrower may not reborrow
pursuant to Section 2.01 after all or any portion of such Advances have been
prepaid pursuant to Section 2.09.

          SECTION 2.06. Interest. (a) Scheduled Interest. The Borrower shall pay
interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

          (i) Base Rate Advances. During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (x) the Base
Rate in effect from time to time plus (y) the Applicable Margin in effect from
time to time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

          (ii) Eurodollar Rate Advances. During such periods as such Advance is
a Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance, plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default

 



--------------------------------------------------------------------------------



 



under Section 6.01(a), the Borrower shall pay interest on (i) the unpaid
principal amount of each Advance owing to each Lender, payable in arrears on the
dates referred to in clause (a)(i) or (a)(ii) above, at a rate per annum equal
at all times to 2% per annum above the rate per annum required to be paid on
such Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the fullest
extent permitted by law, the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above.

          SECTION 2.07. Interest Rate Determination. (a) Each Reference Bank
agrees to furnish to the Agent timely information for the purpose of determining
each Eurodollar Rate. If any one or more of the Reference Banks shall not
furnish such timely information to the Agent for the purpose of determining any
such interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The Agent shall
give prompt notice to the Borrower and the Lenders of the applicable interest
rate determined by the Agent for purposes of Section 2.06(a)(i) or (ii), and the
rate, if any, furnished by each Reference Bank for the purpose of determining
the interest rate under Section 2.06(a)(ii).

          (b) If, with respect to any Eurodollar Rate Advances, the Required
Lenders notify the Agent that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Agent shall notify
the Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

          (c) If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.

          (d) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically Convert into Base Rate Advances.

          (e) Upon the occurrence and during the continuance of any Event of
Default under Section 6.01(a), (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (ii) the obligation of the Lenders to make,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended.

          (f) If fewer than two Reference Banks determine and furnish timely
information to the Agent for determining the Eurodollar Rate for any Eurodollar
Rate Advances,

          (i) the Agent shall forthwith notify the Borrower and the Lenders that
the interest rate cannot be determined for such Eurodollar Rate Advances,

          (ii) each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and

          (iii) the obligation of the Lenders to make Eurodollar Rate Advances
or to Convert Advances into Eurodollar Rate Advances shall be suspended until
the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.

          SECTION 2.08. Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.07 and 2.11, Convert all
Advances of one Type comprising the same Borrowing into Advances of the other
Type; provided, however, that any Conversion of Eurodollar Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest

 



--------------------------------------------------------------------------------



 



Period for such Eurodollar Rate Advances and any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than
$10,000,000. Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for each such Advance. Each notice of
Conversion shall be irrevocable and binding on the Borrower.

     SECTION 2.09. Optional Prepayments of Advances. The Borrower may, upon
notice not later than 11:00 A.M. (New York City time) for Base Rate Advances and
upon at least two Business Days’ notice to the Agent for Eurodollar Rate
Advances stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and (y) in
the event of any such prepayment of a Eurodollar Rate Advance, the Borrower
shall be obligated to reimburse the Lenders in respect thereof pursuant to
Section 9.04(c).

     SECTION 2.10. Increased Costs. (a) If, due to either (i) the introduction
of or any change in or in the interpretation of any law or regulation or
(ii) the compliance with any written guideline or request from any central bank
or other governmental authority (whether or not having the force of law), there
shall be any increase in the cost to any Lender of agreeing to make or making,
funding or maintaining Eurodollar Rate Advances (excluding for purposes of this
Section 2.10 any such increased costs resulting from (i) Taxes or Other Taxes
(as to which Section 2.13 shall govern) and (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the laws of which such Lender is
organized or has its Applicable Lending Office or any political subdivision
thereof), then the Borrower shall from time to time, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender additional amounts sufficient to compensate such Lender for such
increased cost (whether or not such increased costs arise prior to the receipt
of written notification from such central bank or other governmental authority);
provided that the Borrower shall not be required to pay any such increased costs
to the extent such increased costs accrued prior to the date that is six months
prior to such notice, provided further that, if the change in law or
circumstance giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof. A certificate as to the amount of such
increased cost, submitted to the Borrower and the Agent by such Lender, shall be
conclusive and binding for all purposes, absent error in the calculation of such
amount.

     (b) If any Lender determines that compliance with any law or regulation or
any written guideline or request from any central bank or other governmental
authority (whether or not having the force of law) affects or would affect the
amount of capital required or expected to be maintained by such Lender or any
corporation controlling such Lender (excluding any reserves included in the
computation of the Eurodollar Rate) and that the amount of such capital is
increased by or based upon the existence of such Lender’s commitment to lend
hereunder and other commitments of this type, then, upon demand by such Lender
(with a copy of such demand to the Agent), the Borrower shall pay to the Agent
for the account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation
(whether or not such amounts arise prior to the receipt of written notification
from such central bank or other governmental authority) in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable (in the proportion that such Lender’s
Commitment hereunder bears to all of such Lender’s commitments of this type) to
the existence of such Lender’s commitment to lend hereunder; provided that the
Borrower shall not be required to compensate such Lender to the extent such
amounts arose prior to the date that is six months prior to such notice,
provided further that, if the change in law or circumstance giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.
A certificate as to such amounts submitted to the Borrower and the Agent by such
Lender shall be conclusive and binding for all purposes, absent error in the
calculation of such amounts.

     (c) Any Lender claiming any additional amounts payable pursuant to this
Section 2.10 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to minimize such additional
amounts and to change the jurisdiction of its Applicable Lending Office if the
making of such a change would avoid the need for, or reduce the amount of, any
additional amounts that may thereafter accrue and would not, in the reasonable
judgment of such Lender, be otherwise notably disadvantageous to such Lender.
The Borrower shall reimburse such Lender for such Lender’s reasonable expenses
incurred in connection with such change or in considering such a change in an
amount not to exceed the Borrower’s pro rata share of such expenses based on
such Lender’s Commitment and Advances and the total lending commitments and
loans of such Lender to its similarly

 



--------------------------------------------------------------------------------



 



situated customers.

     SECTION 2.11. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority having relevant jurisdiction
asserts that it is unlawful, for any Lender or its Eurodollar Lending Office to
perform its obligations hereunder to make Eurodollar Rate Advances or to fund or
maintain Eurodollar Rate Advances hereunder, (i) each Eurodollar Rate Advance
made by such Lender will automatically, upon such demand, Convert into a Base
Rate Advance and (ii) the obligation of such Lender to make Eurodollar Rate
Advances or to Convert Advances into Eurodollar Rate Advances shall be suspended
until the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.

     SECTION 2.12. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes without counterclaim or set-off not later
than 11:00 A.M. (New York City time) on the day when due in U.S. dollars to the
Agent at the Agent’s Account in same day funds. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest or fees ratably (other than amounts payable pursuant to
Section 2.03, 2.10, 2.13 or 9.04(c)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 9.07(c), from and after the effective date specified in such Assignment
and Acceptance, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

     (b) All computations of interest based on the Base Rate shall be made by
the Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate or the Federal Funds Rate
and of fees shall be made by the Agent on the basis of a year of 360 days, in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or fees are
payable. Each determination by the Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent error in the calculation of such
interest rate.

     (c) Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fee, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurodollar Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

     (d) Unless the Agent shall have received notice from the Borrower prior to
the time on which any payment is due to the Lenders hereunder that the Borrower
will not make such payment in full, the Agent may assume that the Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.

     SECTION 2.13. Taxes. (a) Subject to subsections (e) and (f) below, any and
all payments by the Borrower hereunder or under the Notes shall be made, in
accordance with Section 2.12, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto imposed by Puerto Rico,
the United States or any political subdivision of either (or in the case of any
payments by or on behalf of the Borrower through an account or branch outside
the United States or Puerto Rico or by or on behalf of the Borrower by a payor
that is not a United States person or not organized or resident in Puerto Rico
such payments shall be made free and clear of and without deduction for any and
all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto imposed by a foreign
jurisdiction or any political subdivision thereof), excluding, in the case of
each Lender and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it in lieu of net income taxes (x) in the case of a
Lender pursuant to the laws of the jurisdiction (or any political subdivision or
taxing authority therein) in which it is organized or in which the principal
office of such Lender, or Applicable Lending Office of such Lender is

 



--------------------------------------------------------------------------------



 



located, or (y) in the case of any payment to the Agent in its capacity as
Agent, the jurisdiction (or any political subdivision or taxing authority
therein) in which it is organized or in which the principal office of the Agent
is located or in which the office designated by the Agent to act as Agent is
located (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities in respect of payments hereunder or under the Notes
being hereinafter referred to as “Taxes”). Subject to subsections (e) and
(f) below, if the Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder or under any Note to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.13) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law. Within 30 days after the
date of any payment of Taxes, the Borrower shall furnish to the Agent, at its
address referred to in Section 9.02, the original or a certified copy of a
receipt evidencing payment thereof. For purposes of this subsection (a) and
subsection (e), the terms “United States” and “United States person” shall have
the meanings specified in Section 7701 of the Internal Revenue Code.

     (b) In addition, the Borrower agrees to pay any stamp or documentary taxes
or any other excise or property taxes, charges or similar levies that arise from
any payment made hereunder or under the Notes or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes as a result of the introduction of or any change in or in the
interpretation of any law or regulation after the Effective Date (hereinafter
referred to as “Other Taxes”).

     (c) Subject to subsections (d), (e) and (f) below, the Borrower shall
indemnify each Lender and the Agent for the full amount of Taxes or Other Taxes
(to the extent not previously paid under subsection (a) or (b) above) imposed on
or paid by such Lender or the Agent (as the case may be) and any liability
(including penalties, interest and expenses but excluding any taxes imposed by
any jurisdiction on amounts payable under this Section 2.13) arising therefrom
or with respect thereto. This indemnification shall be made within 30 days from
the date such Lender or the Agent (as the case may be) makes written demand
therefor.

     (d) Each Lender organized under the laws of a jurisdiction outside of
Puerto Rico from time to time, as requested in writing by the Borrower (but only
so long as such Lender remains lawfully able to do so), shall provide each of
the Agent and the Borrower with two properly and accurately completed and duly
executed original copies of any form, document or other certificate that is
necessary for such Lender to be exempt from, or entitled to a reduced rate of
Taxes or payments hereunder or under the Notes or for the Borrower to determine
the applicable rate of deduction or withholding of any Taxes. If any Lender
which is organized under the laws of a jurisdiction outside of Puerto Rico is
unable to provide the above-described forms, documents or other certificates for
a relevant interest period (or if the Lender’s appropriate personnel responsible
for providing the forms, documents or other certificates actually become aware
that the forms, documents or other certificates provided by it are inaccurate),
such Lender shall notify the Borrower in writing prior to or immediately upon
the commencement of such relevant interest period.

     (e) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form, document or other certificate requested by
the Borrower in accordance with Section 2.13(d) (other than if such failure is
due to a change in any applicable law, treaty or government rule, regulation or
order, or any change in the interpretation, administration or application
thereof occurring subsequent to the date hereof such that such Lender is not
lawfully able to provide the Borrower with the appropriate form, document or
other certificate, or if such form, document or other certificate is no longer
required to establish an exemption from the applicable tax), such Lender shall
not be entitled to indemnification under Section 2.13(a) or (c) with respect to
Taxes by reason of such failure and the Borrower shall be entitled to withhold
Taxes from payments to such Lender; provided, however, that should a Lender
become subject to Taxes because of its failure to deliver a form, document or
other certificate required hereunder, the Borrower shall take such steps at such
Lender’s expense as such Lender shall reasonably request to assist such Lender
to recover such Taxes.

     (f) Notwithstanding anything else contained in this Section 2.13, the
Borrower shall only be required to pay additional sums with respect to Taxes
(subject to subsection (h) below) to a Lender (or the Agent, as the case may be)
pursuant to subsection (a) or (c) above if the obligation to pay such Taxes
results from such Lender’s inability to obtain a complete exemption from Taxes
as a result of (i) any amendment to the laws (or any regulations thereunder), or
any amendment to, or change in, an interpretation or application of any such
laws or regulations by any legislative body, court, governmental agency or
regulatory authority adopted or enacted after the date hereof (or in the case of
an entity that becomes a Lender after the date hereof, the date such entity
becomes a

 



--------------------------------------------------------------------------------



 



Lender), (ii) an amendment, modification or revocation of any existing
applicable tax treaty ratified, enacted or amended after the date hereof (or in
the case of an entity that becomes a Lender after the date hereof, the date such
entity becomes a Lender), or (iii) the ratification of a new tax treaty ratified
after the date hereof (or in the case of an entity that becomes a Lender after
the date hereof, the date such entity becomes a Lender).

     (g) In the event that the Borrower makes an additional payment under
Section 2.13(a) or 2.13(c) for the account of any Lender and such Lender, in its
sole opinion, determines that it has finally and irrevocably received or been
granted a credit against, or relief or remission from, or repayment of, any tax
paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such additional payment, such Lender
shall, to the extent that it determines that it can do so without prejudice to
the retention of the amount of such credit, relief, remission or repayment, pay
to the Borrower such amount as such Lender shall, in its sole opinion, have
determined is attributable to such deduction or withholding and will leave such
Lender (after such payment) in no worse position than it would have been had the
Borrower not been required to make such deduction or withholding. Nothing
contained herein shall (i) interfere with the right of a Lender to arrange its
tax affairs in whatever manner it thinks fit or (ii) oblige any Lender to claim
any tax credit or to disclose any information relating to its tax affairs or any
computations in respect thereof or (iii) require any Lender to take or refrain
from taking any action that would prejudice its ability to benefit from any
other credits, reliefs, remissions or repayments to which it may be entitled.
Each Lender and the Agent shall reasonably cooperate with the Borrower at the
Borrower’s written request and sole expense, in contesting any Taxes or Other
Taxes the Borrower would bear pursuant to this Section 2.13, provided, however,
that (i) no tax return of such Lender or the Agent is or would be held open as a
result of such contest, (ii) neither such Lender nor the Agent is required to
reopen a tax year that has already closed and (iii) such Lender and the Agent
shall, in the sole opinion of such Lender and the Agent, respectively, have
determined that such contest will leave such Lender and the Agent, respectively,
in no worse position than it would have been in had it not contested such Taxes
or Other Taxes. Nothing contained herein shall interfere with the right of a
Lender or the Agent to arrange its tax affairs in whatever manner it thinks fit,
if in the sole judgment of such Lender or the Agent, such contest would be
disadvantageous to such Lender or the Agent. In pursuing a contest in the
Lender’s or the Agent’s name, such Lender or the Agent will be represented by
counsel of such Lender’s or the Agent’s choice, and will defend against, settle
or otherwise control the contest and will not relinquish control or decision
making over the contest.

     (h) (i) Any Lender claiming any additional amounts payable pursuant to this
Section 2.13 or (ii) upon a Withholding Tax Change, each Lender, agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to avoid or minimize such additional amounts and to change the
jurisdiction of its Applicable Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any additional amounts that
may thereafter accrue and would not, in the reasonable judgment of such Lender,
be otherwise notably disadvantageous to such Lender. The Borrower shall
reimburse such Lender for such Lender’s reasonable expenses incurred in
connection with such change or in considering such a change in an amount not to
exceed the Borrower’s pro rata share of such expenses based on such Lender’s
Commitment and Advances to the Borrower and the total lending commitments and
loans of such Lender to its similarly situated customers.

     SECTION 2.14. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances owing to it (other than
pursuant to Section 2.10, 2.13, 9.01(b), 9.04(c) or 9.07) in excess of its
ratable share of payments on account of the Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Advances owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender by
delivering payment pursuant to this Section 2.14 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.

     SECTION 2.15. Use of Proceeds. The proceeds of the Advances shall be
available (and the Borrower agrees that it shall use such proceeds) solely for
general corporate purposes of the Borrower and its Subsidiaries, including,
without limitation, to provide a backstop for commercial paper, provided that
such proceeds shall not be used for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board of Governors of
the Federal Reserve System).

 



--------------------------------------------------------------------------------



 



ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

          SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:

          (a) There shall have occurred no Material Adverse Change since
December 31, 2002 other than as disclosed in Schedule 3.01(a) hereto.

          (b) There shall exist no action, suit, investigation, litigation or
proceeding affecting any of the Loan Parties or any of their respective
Subsidiaries pending or threatened before any court, governmental agency or
arbitrator that (i) could be reasonably likely to have a Material Adverse Effect
other than the matters described on Schedule 3.01(b) hereto (the “Disclosed
Litigation”) or (ii) is initiated by any Person other than a Lender in its
capacity as a Lender that purports to affect the legality, validity or
enforceability of this Agreement or any Note or the consummation of the
transactions contemplated hereby, and there shall have been no material adverse
change in the status, or financial effect on any Loan Party, of the Disclosed
Litigation from that described on Schedule 3.01(b) hereto.

          (c) All governmental and third party consents and approvals necessary
in connection with the execution, delivery and performance of this Agreement and
the Notes shall have been obtained (without the imposition of any conditions
that could reasonably be expected to materially adversely affect the ability of
any Loan Party to perform its obligations hereunder) and shall remain in effect,
and no law or regulation shall be applicable that restrains, prevents or imposes
adverse conditions upon the transactions contemplated hereby that could
reasonably be expected to materially adversely affect the ability of any Loan
Party to perform its obligations hereunder.

          (d) The Borrower shall have notified each Lender and the Agent in
writing as to the proposed Effective Date.

          (e) The Borrower shall have paid all invoiced fees and expenses of the
Agent and the Lenders (including the invoiced fees and expenses of counsel to
the Agent).

          (f) On the Effective Date, the following statements shall be true and
the Agent shall have received for the account of each Lender a certificate
signed by a duly authorized officer of the Borrower, dated the Effective Date,
stating that:

               (i) The representations and warranties contained in Section 4.01
are correct on and as of the Effective Date, and

               (ii) No event has occurred and is continuing that constitutes a
Default.

          (g) The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Notes) in sufficient copies for each Lender:

               (i) The Notes to the order of the Lenders, respectively.

               (ii) Certified copies of the resolutions of the Board of
Directors of each Loan Party approving the transactions contemplated by this
Agreement and the Notes and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement and such Notes.

 



--------------------------------------------------------------------------------



 



               (iii) A certificate of the Secretary or an Assistant Secretary of
each Loan Party certifying the names and true signatures of the officers of each
Loan Party authorized to sign this Agreement and the Notes and the other
documents to be delivered hereunder.

               (iv) A certificate, in substantially the form of Exhibit D
hereto, attesting to the Solvency of each Loan Party after giving effect to the
Borrowings contemplated hereunder, from the chief financial officer of each such
Loan Party.

               (v) A favorable opinion of Curtis, Mallet-Prevost, Colt & Mosle,
New York counsel for the Loan Parties, substantially in the form of Exhibit E
hereto.

               (vi) A favorable opinion of Jose Arroyo, Esq., Vice President and
General Counsel of the Borrower, substantially in the form of Exhibit F hereto.

               (vii) A favorable opinion of Shearman & Sterling LLP, counsel for
the Agent, in form and substance satisfactory to the Agent.

          (h) The termination in whole of the commitments of the lenders party
to the Five-Year Credit Agreement dated as of March 2, 1999 (the “Existing
Credit Agreement”) among the Borrower, Puerto Rico Telephone Company, Inc. and
Celulares Telefonica, Inc., as guarantors, Citibank, as administrative agent,
Bank of America National Trust and Savings Association, as syndication agent,
and The Chase Manhattan Bank and Morgan Guaranty Trust Company of New York, as
documentation agents, and the payment in full of all obligations outstanding
under the Existing Credit Agreement. Each of the Initial Lenders that is a party
to the Existing Credit Agreement hereby waives the requirement of three Business
Days notice to terminate the commitments under the Existing Credit Agreement.

          SECTION 3.02. Conditions Precedent to Each Borrowing and the Term Loan
Conversion Date. The obligation of each Lender to make an Advance on the
occasion of each Borrowing and the Term Loan Election shall be subject to the
conditions precedent that the Effective Date shall have occurred and on the date
of such Borrowing or the Term Loan Conversion Date the following statements
shall be true (and each of the giving of the applicable Notice of Borrowing, the
acceptance by the Borrower of the proceeds of such Borrowing and the notice of
Term Loan Election shall constitute a representation and warranty by the
Borrower that on the date of such Borrowing or the Term Loan Conversion Date
such statements are true):

          (a) the representations and warranties contained in Section 4.01 are
correct in all material respects on and as of the date of such Borrowing or the
Term Loan Conversion Date, before and after giving effect to such Borrowing and
to the application of the proceeds therefrom, or the Term Loan Election, as
though made on and as of such date, and

          (b) no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, or the Term Loan
Election, that constitutes a Default.

          SECTION 3.03. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Borrower,
by notice to the Lenders, designates as the proposed Effective Date, specifying
its objection thereto. The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

          SECTION 4.01. Representations and Warranties of the Borrower. The
Borrower represents and

 



--------------------------------------------------------------------------------



 



warrants as follows:

          (a) Each Loan Party is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation.

          (b) The execution, delivery and performance by each Loan Party of this
Agreement and the Notes executed by it and the consummation of the transactions
contemplated hereby, are within such Loan Party’s corporate powers, have been
duly authorized by all necessary corporate action, and do not contravene
(i) such Loan Party’s charter or by-laws (or other equivalent organizational
documents) or (ii) any law or any material contractual restriction binding on or
affecting such Loan Party or, to the knowledge of the chief financial officer of
the Borrower, any other contract the breach of which would limit the ability of
any Loan Party to perform its obligations under this Agreement or the Notes.

          (c) No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by any Loan
Party of this Agreement or the Notes.

          (d) This Agreement has been, and each of the Notes when delivered
hereunder will have been, duly executed and delivered by the Borrower. This
Agreement has been duly executed and delivered by each Guarantor. Assuming that
this Agreement has been duly executed by the Agent and each of the Initial
Lenders, this Agreement is, and each of the Notes when delivered hereunder will
be, the legal, valid and binding obligation of the Borrower enforceable against
the Borrower in accordance with their respective terms. Assuming that this
Agreement has been duly executed by the Agent and each of the Initial Lenders,
this Agreement is the legal, valid and binding obligation of each Guarantor
enforceable against each Guarantor in accordance with its terms.

          (e) The Consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2002, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the fiscal year
then ended, accompanied by an opinion of Ernst & Young LLP, independent public
accountants, and the Consolidated balance sheet of the Borrower and its
Subsidiaries as at September 30, 2003, and the related Consolidated statements
of income and cash flows of the Borrower and its Subsidiaries for the nine
months then ended, duly certified by the chief financial officer of the
Borrower, copies of which have been furnished to each Lender, fairly present,
subject, in the case of said balance sheet as at September 30, 2003, and said
statements of income and cash flows for the nine months then ended, to year-end
audit adjustments, the Consolidated financial condition of the Borrower and its
Subsidiaries as at such dates and the Consolidated results of the operations of
the Borrower and its Subsidiaries for the periods ended on such dates, all in
accordance with generally accepted accounting principles consistently applied.

          (f) There is no pending or (to the knowledge of any Loan Party)
threatened action or proceeding, including, without limitation, any
Environmental Action, affecting any Loan Party or any of its Subsidiaries before
any court, governmental agency or arbitrator that is initiated by any Person
other than a Lender in its capacity as a Lender that purports to affect the
legality, validity or enforceability of this Agreement or any Note.

          (g) Neither the Borrower nor any of its Subsidiaries is an Investment
Company, as such term is defined in the Investment Company Act of 1940, as
amended.

          (h) No Loan Party is engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.

 



--------------------------------------------------------------------------------



 



          (i) The obligations of the Borrower under this Agreement, and the
obligations of each Guarantor under the Subsidiary Guaranty rank pari passu in
right of payment with all other senior unsecured Debt of such Person.

ARTICLE V

COVENANTS OF THE LOAN PARTIES

          SECTION 5.01. Affirmative Covenants. So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder, each Loan Party
will:

          (a) Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA and Environmental Laws, except where the failure to so
comply would not have a Material Adverse Effect.

          (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither any Loan Party
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors and the aggregate of such Liens would
have a Material Adverse Effect.

          (c) Maintenance of Insurance. Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which such Loan Party or such Subsidiary operates;
provided, however, that such Loan Party and its Subsidiaries may self-insure to
the extent consistent with prudent business practice.

          (d) Preservation of Corporate Existence, Etc. Preserve and maintain,
and cause each of its Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that each Loan Party and its Subsidiaries may consummate any transaction
permitted under Section 5.02(b) and provided further that neither any Loan Party
nor any of its Subsidiaries shall be required to preserve any right or franchise
if the senior management of such Loan Party or of such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of such Loan Party or such Subsidiary, as the case may be, and that
the loss thereof is not disadvantageous in any material respect to such Loan
Party or such Subsidiary.

          (e) Visitation Rights. During normal business hours and upon
reasonable notice from time to time, permit the Agent or any of the Lenders or
any agents or representatives thereof, to examine and make copies of and
abstracts from the records and books of account of (excluding any confidential
information), and visit the properties of, such Loan Party and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of such Loan
Party and any of its Subsidiaries with the appropriate representatives of such
Loan Party and together with the appropriate representatives of such Loan
Party’s independent certified public accountants.

          (f) Keeping of Books. Keep, and cause each of its Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of such
Loan Party and each such Subsidiary in accordance with generally accepted
accounting principles in effect from time to time.

 



--------------------------------------------------------------------------------



 



          (g) Maintenance of Properties, Etc. Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, its material properties that
are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

          (h) Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates, other than another Loan Party, (i) on
terms that are fair and reasonable and no less favorable to such Loan Party or
such Subsidiary than it would obtain in a comparable arm’s-length transaction
with a Person not an Affiliate except where the failure to do so, in the
aggregate, would not have a Material Adverse Effect, (ii) as required by the
Federal Communications Commission’s rules and regulations for transactions among
affiliates or (iii) as contemplated by the Puerto Rico Management Agreement and
the U.S. Management Agreement.

          (i) Reporting Requirements. Furnish to the Lenders:

               (i) as soon as available and in any event within 60 days after
the end of each of the first three quarters of each fiscal year of the Borrower,
the Consolidated balance sheet of the Borrower and its Subsidiaries as of the
end of such quarter and the Consolidated statements of income and cash flows of
the Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the chief financial officer,
treasurer or controller of the Borrower as having been prepared in accordance
with generally accepted accounting principles and certificates of the chief
financial officer, treasurer or controller of the Borrower as to compliance with
the terms of this Agreement and setting forth in reasonable detail the
calculations necessary to demonstrate compliance with Section 5.03, provided
that in the event of any change in GAAP used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
showing the calculations used for purposes of Section 5.03;

               (ii) as soon as available and in any event within 120 days after
the end of each fiscal year of the Borrower, a copy of the annual audited report
for such year for the Borrower and its Subsidiaries, containing the Consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such fiscal
year and the Consolidated statements of income and cash flows of the Borrower
and its Subsidiaries for such fiscal year, in each case accompanied by an
opinion acceptable to the Required Lenders by Ernst & Young LLP or other
independent public accountants of nationally recognized standing, provided that
in the event of any change in GAAP used in the preparation of such financial
statements, the Borrower shall also provide, if necessary for the determination
of compliance with Section 5.03, a statement of reconciliation showing the
calculations used for purposes of Section 5.03;

               (iii) as soon as possible and in any event within five Business
Days after the occurrence of each Default continuing on the date of such
statement, a statement of the chief financial officer, treasurer or controller
of the Borrower setting forth details of such Default and the action that the
Borrower has taken and proposes to take with respect thereto;

               (iv) promptly after the sending or filing thereof, copies of any
quarterly and annual reports and proxy solicitations that any Loan Party sends
to any of its securityholders, and copies of any reports on Form 8-K that such
Loan Party files with the Securities and Exchange Commission (other than reports
on Form 8-K filed solely for the purpose of incorporating exhibits into a
registration statement previously filed with the Securities and Exchange
Commission);

               (v) prompt notice of all actions and proceedings before any
court, governmental agency or arbitrator affecting any Loan Party or any of its
Subsidiaries of the type described in Section 3.01(b); and

 



--------------------------------------------------------------------------------



 



               (vi) such other information respecting any Loan Party or any of
its Subsidiaries as any Lender through the Agent may from time to time
reasonably request.

          (j) Certain Obligations Respecting Subsidiaries. The Borrower will
take such action, and will cause each of its Significant Subsidiaries and any
Significant Subsidiary formed with the intent of merging with or into a Person
that will be a Significant Subsidiary subject to this provision to take such
action, from time to time as shall be necessary to ensure that all Significant
Subsidiaries of the Borrower are party to, as Loan Parties, the Guaranty
provided in Article VII hereof. Without limiting the generality of the
foregoing, in the event that the Borrower or any of its Significant Subsidiaries
shall form or acquire any new Significant Subsidiary, the Borrower or the
respective Significant Subsidiary will cause such new Significant Subsidiary to
(i) become a party hereto and to the Guaranty pursuant to a written instrument
in form and substance satisfactory to the Agent, and (ii) deliver such proof of
corporate action, incumbency of officers, opinions of counsel and other
documents relating to the foregoing as is consistent with those delivered by
each Loan Party pursuant to Section 3.01 hereof, or as any Lender or the Agent
shall have reasonably requested.

          SECTION 5.02. Negative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will not:

          (a) Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign for security
purposes (but not in connection with a bona fide sale thereof), or permit any of
its Subsidiaries to assign for security purposes (but not in connection with a
bona fide sale thereof), any right to receive income; provided that nothing in
this Section 5.02 shall be construed to prevent or restrict the following:

               (i) Permitted Liens,

               (ii) purchase money Liens upon or in any real property or
equipment acquired or held by the Borrower or any of its Subsidiaries in the
ordinary course of business to secure the purchase price of such property or
equipment or to secure Debt incurred solely for the purpose of financing the
acquisition of such property or equipment, or Liens existing on such property or
equipment at the time of its acquisition or conditional sales or other similar
title retention agreements with respect to property hereafter acquired or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount, provided, however, that no such Lien shall extend to or cover any
properties of any character other than the real property or equipment being
acquired, and no such extension, renewal or replacement shall extend to or cover
any properties not theretofore subject to the Lien being extended, renewed or
replaced,

               (iii) the Liens existing on the Effective Date and described on
Schedule 5.02(a) hereto and other undisclosed Liens existing on the Effective
Date securing obligations in aggregate amount not to exceed $10,000,000,

               (iv) Liens on property of a Person existing at the time such
Person is merged into or consolidated with the Borrower or any of its
Subsidiaries; provided that any such Liens that were created during the period
immediately prior to such merger, consolidation or acquisition were created in
the ordinary course of business of such Person and the Debt secured by such
Liens does not exceed the fair market value of the assets (including intangible
assets) of such Person so merged into or consolidated with the Borrower or any
of its Subsidiaries,

               (v) the replacement, extension or renewal of any Lien permitted
by clauses (iii) and (iv) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or extension of the final maturity date) of the Debt secured thereby,

 



--------------------------------------------------------------------------------



 



               (vi) Liens not otherwise permitted pursuant to clauses (i)
through (v) above securing obligations not to exceed at any one time the amount
of $10,000,000, and

               (vii) Liens on property of a Receivables Subsidiary created in
connection with a Permitted Receivables Financing.

          (b) Mergers, Etc. Merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person, or permit any of its Subsidiaries
to do so, except that (i) any Subsidiary of the Borrower may merge or
consolidate with or into, or dispose of assets to, any other Subsidiary of the
Borrower, (ii) any Subsidiary of the Borrower may merge into or dispose of
assets to the Borrower, and (iii) the Borrower may merge with any Subsidiary of
Verizon so long as the surviving corporation assumes all obligations of the
Borrower hereunder and under the Notes and each Guarantor confirms in writing
its guarantee obligations hereunder upon the occurrence of and following such
merger, and provided, in each case, that no Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom.

          (c) Accounting Changes. Make or permit, or permit any of its
Subsidiaries to make or permit, any change in accounting policies or reporting
practices, except (i) as required or permitted by generally accepted accounting
principles or (ii) where the effect of such change, together with all other
changes in accounting policies or reporting practices made pursuant to this
clause (ii) since the Effective Date, is immaterial to the Borrower and its
Subsidiaries taken as a whole.

          (d) Subsidiary Debt. Permit any of its Subsidiaries to create or
suffer to exist, any Debt other than:

               (i) Debt owed to the Borrower or to a wholly owned Subsidiary of
the Borrower,

               (ii) Debt which may be borrowed and outstanding from time to time
under the credit agreements existing on and as of the Effective Date and
described on Schedule 5.02(d) hereto (the “Existing Debt”), and any Debt
extending the maturity of, or refunding or refinancing, in whole or in part, the
Existing Debt, provided that the principal amount of such Existing Debt shall
not be increased above the principal amount thereof outstanding immediately
prior to such extension, refunding or refinancing, and the direct and contingent
obligors therefor shall not be changed, as a result of or in connection with
such extension, refunding or refinancing,

               (iii) unsecured Debt incurred in the ordinary course of business
aggregating not more than $150,000,000 for PRTC and for all of the other
Guarantors not more than $75,000,000 in the aggregate at any one time
outstanding,

               (iv) Debt in respect of operating leases,

               (v) indorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business, and

               (vi) Debt incurred by a Receivables Subsidiary created in
connection with a Permitted Receivables Financing.

          SECTION 5.03. Financial Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will:

          (a) Debt to EBITDA Ratio. Maintain a Debt to EBITDA Ratio, as at the
end of each fiscal quarter of the Borrower, of not more than 3.0:1.0.

 



--------------------------------------------------------------------------------



 



          (b) EBITDA to Interest Ratio. Maintain an EBITDA to Interest Ratio, as
at the end of each fiscal quarter of the Borrower, of not less than 3.5:1.0.

ARTICLE VI

EVENTS OF DEFAULT

          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:

          (a) The Borrower shall fail to pay any principal of any Advance when
the same becomes due and payable; or the Borrower shall fail to pay any interest
on any Advance within five Business Days after the same becomes due and payable;
or any fees or other amounts payable under this Agreement or any Note are not
paid within five Business Days after the same becomes due and payable; or

          (b) Any representation or warranty made or deemed made by the Borrower
herein or by the Borrower (or any of its officers) in connection with this
Agreement shall prove to have been incorrect in any material respect when made
or deemed made; or

          (c) (i) Any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(d), (e), (h), (i)(iii), (i)(v)
or (j), 5.02 or 5.03, (ii) any Loan Party shall fail to perform or observe any
term, covenant or agreement contained in Section 5.01(i) (other than clauses
(iii) and (v) thereof) if such failure shall remain unremedied for five Business
Days after written notice thereof shall have been given to such Loan Party by
the Agent or any Lender or (iii) any Loan Party shall fail to perform or observe
any other term, covenant or agreement contained in this Agreement on its part to
be performed or observed if such failure shall remain unremedied for 30 days
after written notice thereof shall have been given to such Loan Party by the
Agent or any Lender; or

          (d) Article VII is breached by any Guarantor or shall cease to be in
full force and effect or any Guarantor shall so state in writing; or

          (e) The Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal, or in the case of Hedge Agreements net, amount of at least
$20,000,000 in the aggregate (but excluding Debt outstanding hereunder) of the
Borrower or such Subsidiary (as the case may be) (the “Requisite Amount”), when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the later of five Business Days and the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt; or any such Debt
aggregating the Requisite Amount shall be declared due and payable in accordance
with its terms or any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Debt aggregating the Requisite
Amount and shall continue after the applicable grace period, if any, specified
in such agreement or instrument, if the effect of such event or condition is to
accelerate the maturity of such Debt; or any such Debt aggregating the Requisite
Amount shall be required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased in
accordance with its terms, or any offer to prepay, redeem, purchase or defease
such Debt shall be required to be made in accordance with its terms, in each
case prior to the stated maturity thereof where the cause of such prepayment,
redemption, purchase or defeasance or offer therefor is the occurrence of an
event or condition that is premised on a material adverse deterioration of the
financial condition, results of operation or properties of the Borrower or any
of its Subsidiaries, provided that with respect to Debt aggregating the
Requisite Amount of the types described in clauses (h) or (i) of the definition
of “Debt” and to the extent such Debt relates to the obligations of any Person
other than the Borrower or any of its Subsidiaries, no Event of Default shall
occur so long as the payment of such Debt is being contested in good faith and
by proper proceedings and as to which appropriate reserves are being maintained;
or any event shall occur or condition shall exist under any agreement or
instrument relating to any Debt that is outstanding in a principal, or in the
case of

 



--------------------------------------------------------------------------------



 



Hedge Agreements net, amount of at least $40,000,000 and shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such event or condition is to accelerate, or permit the
acceleration of, the maturity of such Debt; or

          (f) The Borrower or any of its Subsidiaries shall generally not pay
their respective debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against the
Borrower or its Subsidiaries seeking to adjudicate it a bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Borrower or its
Subsidiaries shall take any corporate action to authorize any of the actions set
forth in this subsection (f) under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors; or

          (g) Judgments or orders for the payment of money in excess of
$30,000,000 in the aggregate shall be rendered against the Borrower or its
Subsidiaries and enforcement proceedings shall have been commenced by any
creditor upon such judgment or order for which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not be an Event
of Default under this Section 6.01(g) if and for so long as (i) (A) the amount
of such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer or insurers covering payment thereof,
(B) such insurer shall be rated, or, if more than one insurer, at least 90% of
such insurers as measured by the amount of risk insured, shall be rated, at
least “A-” by A.M. Best Company or its successor or its successors and (C) such
insurer(s) has been notified of, and has not disputed the claim made for payment
of, the amount of such judgment or order or (ii) (A) the amount of such judgment
or order is covered by a valid and binding indemnification agreement between the
defendant and an indemnitor, (B) such indemnitor shall have a rating for any
class of its non-credit enhanced long-term senior unsecured debt of not lower
than BBB+ by S&P or Baa3 by Moody’s and (C) such indemnitor has been notified
of, and has not disputed the claim made for payment of, the amount of such
judgment or order; or

          (h) (i) Verizon shall cease for any reason to maintain, directly or
indirectly, the Controlling Interest; or (ii) the Borrower shall for any reason
cease to own 100% of the Voting Stock of any Guarantor; or

          (i) Any Loan Party or its ERISA Affiliates shall incur, or shall be
reasonably likely to incur, liability that would have a Material Adverse Effect
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of such Loan Party or its ERISA
Affiliates from a Multiemployer Plan; or (iii) the reorganization or termination
of a Multiemployer Plan;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the Notes,
all interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Notes, all such interest and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Federal Bankruptcy Code, (A) the obligation of each Lender to make Advances
shall automatically be terminated and (B) the Notes, all such interest and all
such amounts shall

 



--------------------------------------------------------------------------------



 



automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.

ARTICLE VII

GUARANTY

          SECTION 7.01. Guaranty; Limitation of Liability. (a) Each Guarantor
hereby jointly and severally unconditionally and irrevocably guarantees the
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all obligations of each other Loan Party now or hereafter existing
under this Agreement or any Note, whether for principal, interest, fees,
expenses or otherwise (such obligations, to the extent not paid by such Loan
Party or specifically waived in accordance with Section 9.01, being the
“Guaranteed Obligations”), and agrees to pay any and all expenses (including
reasonable counsel fees and expenses) incurred by the Agent or the Lenders in
enforcing any rights under this Article VII (this “Guaranty”). Without limiting
the generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any Loan Party to the Agent or any Lender under this Agreement or any Note but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving such Loan Party.

          (b) (i) Each Guarantor and, by its acceptance of this Guaranty, the
Agent and each other Lender, hereby confirms that it is the intention of all
such parties that this Guaranty not constitute a fraudulent transfer or
fraudulent conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar Federal,
state or Commonwealth of Puerto Rico law to the extent applicable to this
Guaranty. To effectuate the foregoing intention, the Agent, each other Lender
and each Guarantor hereby irrevocably agrees that the obligations of each
Guarantor under this Guaranty shall not exceed the greater of (A) the benefit
realized by such Guarantor from the proceeds of the Advances made from time to
time by the Borrower to such Guarantor and (B) the maximum amount that will,
after giving effect to such maximum amount and all other probable contingent and
fixed liabilities of such Guarantor that are relevant under applicable law, and
after giving effect to any collections from, rights to receive contribution
from, or payments made by or on behalf of each other Guarantor in respect of the
obligations of such other Guarantor under this Guaranty, result in the
obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or fraudulent conveyance. For purposes hereof, “Bankruptcy Law” means
Title 11, United States Code, or any similar Federal, state or Commonwealth of
Puerto Rico law for the relief of debtors.

          (ii) Each Guarantor agrees that in the event any payment shall be
required to be made to the Lenders under this Guaranty, such Guarantor will
contribute, to the maximum extent such that the contribution will not result in
a fraudulent transfer or fraudulent conveyance, such amounts to each other
Guarantor so as to maximize the aggregate amount paid to the Lenders under this
Agreement and the Notes.

          SECTION 7.02. Guaranty Absolute. Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement and the Notes, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Agent or the Lenders with respect thereto. The obligations of each
Guarantor under this Guaranty are independent of the Guaranteed Obligations, and
a separate action or actions may be brought and prosecuted against such
Guarantor to enforce this Guaranty, irrespective of whether any action is
brought against the Borrower or any other Guarantor or whether the Borrower or
any other Guarantor is joined in any such action or actions. The liability of
each Guarantor under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and, to the maximum extent permitted by law, each
Guarantor hereby irrevocably waives, any defenses it may now or hereafter have
in any way relating to, any or all of the following:

          (a) any lack of validity or enforceability of this Agreement or any
agreement or instrument relating hereto;

 



--------------------------------------------------------------------------------



 



          (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment
or waiver of or any consent to departure from this Agreement or any Note,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower or otherwise;

          (c) any taking, exchange, release or non-perfection of any collateral,
or any taking, release or amendment or waiver of or consent to departure from
any other guaranty, for all or any of the Guaranteed Obligations;

          (d) any change, restructuring or termination of the corporate
structure or existence of the Borrower; or

          (e) any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by the
Agent or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Guarantor, the Borrower or any other guarantor or surety other
than payment when due.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender upon the insolvency,
bankruptcy or reorganization of the Borrower or any Guarantor or otherwise, all
as though such payment had not been made.

          SECTION 7.03. Waiver. Each Guarantor hereby waives promptness,
diligence, notice of acceptance and any other notice with respect to any of the
Guaranteed Obligations and this Guaranty, the right to require application
against the property of the Borrower or any other Guarantor, and any requirement
that the Agent or any Lender exhaust any right or take any action against the
Borrower or any other Person or any collateral. Each Guarantor acknowledges that
it will receive direct and indirect benefits from the financing arrangements
contemplated herein and that the waiver set forth in this Section 7.03 is
knowingly made in contemplation of such benefits. Each Guarantor hereby waives
any right to revoke this Guaranty, and acknowledges that this Guaranty is
continuing in nature and applies to all Guaranteed Obligations, whether existing
now or in the future.

          SECTION 7.04. Continuing Guaranty; Assignments. This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
later of the cash payment in full of the Guaranteed Obligations and all other
amounts payable under this Guaranty and the Termination Date, (b) be binding
upon each Guarantor, its successors and assigns and (c) inure to the benefit of
and be enforceable by the Lenders, the Agent and their successors, transferees
and assigns. Without limiting the generality of the foregoing clause (c), any
Lender may assign or otherwise transfer all or any portion of its rights and
obligations hereunder (including, without limitation, all or any portion of its
Commitment, the Advances owing to it and the Note or Notes held by it) to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise, in each
case as provided in Section 9.07.

          SECTION 7.05. Subrogation. No Guarantor will exercise any rights that
it may now or hereafter acquire against the Borrower or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor’s obligations under this Guaranty, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the Agent
or any Lender against the Borrower, any other Guarantor or any other insider
guarantor or any collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Borrower, any other Guarantor
or any other insider guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security solely on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash and the Termination Date shall have occurred. If any amount
shall be paid to any Guarantor in violation of the preceding sentence at any
time prior to the later of the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty and the
Termination Date, such amount shall be held in trust for the benefit of the
Agent and the Lenders and shall forthwith be paid to the Agent to be credited
and applied to the Guaranteed Obligations and all other amounts payable under
this Guaranty, whether matured or unmatured, in accordance with the terms of
this Guaranty, or to be held as collateral for any Guaranteed Obligations or
other amounts payable under this Guaranty thereafter

 



--------------------------------------------------------------------------------



 



arising. If (i) any Guarantor shall make payment to the Agent or any Lender of
all or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall be paid in
full in cash and (iii) the Termination Date shall have occurred, the Agent and
the Lenders will, at such Guarantor’s request and expense, execute and deliver
to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment by such Guarantor.

ARTICLE VIII

THE AGENT

          SECTION 8.01. Authorization and Action. Each Lender hereby appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers and discretion under this Agreement as are delegated to the
Agent by the terms hereof, together with such powers and discretion as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement (including, without limitation, enforcement or collection of the
Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders and such instructions shall be binding upon all Lenders and
all holders of Notes; provided, however, that the Agent shall not be required to
take any action that exposes the Agent to personal liability or that is contrary
to this Agreement or applicable law. The Agent agrees to give to each Lender
prompt notice of each notice given to it by the Borrower pursuant to the terms
of this Agreement.

          SECTION 8.02. Agent’s Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Agent: (i) may treat the
payee of any Note as the holder thereof until the Agent receives and accepts an
Assignment and Acceptance entered into by the Lender that is the payee of such
Note, as assignor, and an Eligible Assignee, as assignee, as provided in
Section 9.07; (ii) may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(iii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;
(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of any Loan Party or to inspect the property (including the books and
records) of any Loan Party except as specifically set forth in this Agreement;
(v) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and (vi) shall incur
no liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier,
facsimile, telegram or telex) believed by it to be genuine and signed or sent by
the proper party or parties.

          SECTION 8.03. Citibank and Affiliates. With respect to its Commitment,
the Advances made by it and the Note or Notes issued to it, Citibank shall have
the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not the Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Citibank in its
individual capacity. Citibank and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, any Loan
Party, any of its Subsidiaries and any Person who may do business with or own
securities of any Loan Party or any of its Subsidiaries, all as if Citibank were
not the Agent and without any duty to account therefor to the Lenders.

          SECTION 8.04. Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender and
based on the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

          SECTION 8.05. Indemnification. The Lenders agree to indemnify the
Agent (to the extent not

 



--------------------------------------------------------------------------------



 



reimbursed by the Borrower), ratably according to the respective principal
amounts of the Advances owed each of them (or if no Advances are at the time
outstanding, ratably according to their Commitments), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever that
may be imposed on, incurred by, or asserted against the Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Agent under this Agreement, in each case whether or not such investigation,
litigation or proceeding is brought by any Lender, its directors, shareholders
or creditors or the Agent is otherwise a party thereto, provided that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including
reasonable counsel fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Agent is not reimbursed for such expenses by the
Borrower.

          SECTION 8.06. Successor Agent. The Agent may resign at any time by
giving written notice thereof to the Lenders and the Borrower and may be removed
at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent which, so long as no Default shall have occurred and be
continuing, shall be subject to the Borrower’s approval, which approval shall
not be unreasonably withheld. If no successor Agent shall have been so appointed
by the Required Lenders, and shall have accepted such appointment, within
30 days after the retiring Agent’s giving of notice of resignation or the
Required Lenders’ removal of the retiring Agent, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent, which shall be a commercial
bank organized or licensed under the laws of the United States of America or of
any State thereof or the Commonwealth of Puerto Rico and having a combined
capital and surplus of at least $500,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges and duties of the retiring Agent, and the retiring Agent, upon
appointment of such successor Agent, shall be discharged from its duties and
obligations under this Agreement. After any retiring Agent’s resignation or
removal hereunder as Agent, the provisions of this Article VIII shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.

          SECTION 8.07. Other Agents. Banco Bilbao Vizcaya Argentaria Puerto
Rico have been designated as syndication agent, Banco Popular de Puerto Rico,
FirstBank Puerto Rico and Scotiabank de Puerto Rico have been designated as
co-documentation agents, and certain other Lenders have been designated as
managing agents or co-agents and the use of such titles does not impose on Banco
Bilbao Vizcaya Argentaria Puerto Rico, Banco Popular de Puerto Rico, FirstBank
Puerto Rico, Scotiabank de Puerto Rico or such other Lender any rights, duties
or obligations greater than those of any other Lender.

ARTICLE IX

MISCELLANEOUS

          SECTION 9.01. Amendments, Etc. (a) No amendment or waiver of any
provision of this Agreement or the Notes, nor consent to any departure by any
Loan Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that (i) no amendment, waiver or consent
shall, unless in writing and signed by all the Lenders, do any of the following:
(A) waive any of the conditions specified in Section 3.01, (B) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Notes, or the number of Lenders, that shall be required for the Lenders or any
of them to take any action hereunder, (C) release any Guarantor from any of the
obligations imposed upon it by this Agreement or (D) amend this Section 9.01;
and (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Required Lenders and each Lender that has or is owed obligations under this
Agreement or the Notes that are modified by such amendment, waiver or consent,
(A) increase the Commitment of such Lender or subject such Lender to any
additional obligations, (B) reduce the principal of, or interest on, the Note
held by such Lender or any fees or other amounts payable hereunder to such
Lender, (C) postpone any date fixed for any payment of principal of, or interest
on, the Note held by such Lender or any fees or other amounts payable hereunder
to such Lender or (D) waive the application of Section 2.14; and provided
further that no amendment, waiver or consent shall, unless in writing and signed
by the Agent in addition to the Lenders required above to take such action,
affect the rights or duties of the Agent under this Agreement or any Note.

 



--------------------------------------------------------------------------------



 



          (b) Each Lender grants (x) to the Agent the right to purchase all (but
not less than all) of such Lender’s Commitments and Advances owing to it and the
Notes held by it and all of its rights and obligations hereunder and under the
Notes at a price equal to the aggregate amount of outstanding Advances owed to
such Lender (together with all accrued and unpaid interest, fees and other
amounts owed to such Lender), and (y) to the Borrower the right to cause an
assignment of all (but not less than all) of such Lender’s Commitments and
Advances owing to it and the Notes held by it and all of its rights and
obligations hereunder and under the Notes to Eligible Assignees at a price equal
to the aggregate amount of outstanding Advances (together with all accrued and
unpaid interest, fees and other amounts owed to such Lender) owed to such
Lender, which right may be exercised by the Agent or the Borrower, as the case
may be, if such Lender refuses to execute any amendment, waiver or consent which
requires the written consent of all the Lenders and to which Lenders owed at
least 90% of the aggregate unpaid principal amount of Advances or, if no such
principal amount is then outstanding, Lenders having at least 90% of the
Commitments, the Agent and the Borrower have agreed. Each Lender agrees that if
the Agent or the Borrower, as the case may be, exercises its option hereunder,
it shall promptly execute and deliver all agreements and documentation necessary
to effectuate such assignment as set forth in Section 9.07.

          SECTION 9.02. Notices, Etc. All notices and other communications
provided for hereunder shall be in writing (including telecopier and facsimile
communication) and mailed, telecopied, faxed or delivered by hand or by courier,
if to the Borrower or PRTC, at 1513 Roosevelt Avenue, 10th Floor, Guaynabo,
Puerto Rico 00968 or P.O. Box 360998 San Juan, Puerto Rico 00936-0998,
Attention: Adail Ortiz (fax no.(787) 282-0958), with a copy to Maria Elena de la
Cruz (fax no. (787) 783-2919); if to any Initial Lender, at its Domestic Lending
Office specified opposite its name on Schedule I hereto; if to any other Lender,
at its Domestic Lending Office specified in the Assignment and Acceptance
pursuant to which it became a Lender; and if to the Agent, at its address at Two
Penns Way, New Castle, Delaware 19720, Attention: Loan Investor Services; or, as
to any Loan Party or the Agent, at such other address as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address as shall be designated by such party in a written notice
to the Borrower and the Agent. All such notices and communications shall, when
mailed, telecopied or faxed, be effective when deposited in the first class
mails or, in the case of international delivery, when deposited with mails or
couriers that deliver within two Business Days or telecopied or faxed, provided
that notices and communications to the Agent pursuant to Article II, III or VIII
shall not be effective until received by the Agent, and provided, further, that
notices and communications to any Person required to be provided hereunder
within five Business Days shall only be made by hand or via telecopy, facsimile
or courier. Delivery by telecopier or facsimile of an executed counterpart of
any amendment or waiver of any provision of this Agreement or the Notes or of
any Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.

          SECTION 9.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

          SECTION 9.04. Costs and Expenses. (a) The Borrower agrees to pay on
demand all reasonable out-of-pocket costs and expenses of the Agent and the
Arranger in connection with the preparation, execution, delivery,
administration, modification and amendment of this Agreement, the Notes and the
other documents to be delivered hereunder, including, without limitation, (A)
all due diligence, syndication (including printing and distribution),
transportation, computer, duplication, appraisal, audit and insurance expenses
and (B) the reasonable fees and expenses of counsel for the Agent with respect
thereto and with respect to advising the Agent as to its rights and
responsibilities under this Agreement. Such expenses shall be paid by the
Borrower upon presentation of an itemized invoice (after reasonable time for the
Borrower to review such invoice), regardless of whether the transactions
contemplated by this Agreement are consummated. The Borrower further agrees to
pay on demand all costs and expenses of the Agent and the Lenders, if any
(including, without limitation, reasonable counsel fees and expenses), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement, the Notes and the other documents to be
delivered hereunder, including, without limitation, reasonable fees and expenses
of counsel for the Agent and each Lender in connection with the enforcement of
rights under this Section 9.04(a).

          (b) The Borrower agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of, or in connection with the
preparation for a defense of, any

 



--------------------------------------------------------------------------------



 



investigation, litigation or proceeding arising out of, related to or in
connection with (i) the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances or (ii) the actual or alleged presence of Hazardous Materials on any
property of the Borrower or any of its Subsidiaries or any Environmental Action
relating in any way to the Borrower or any of its Subsidiaries, in each case
whether or not such investigation, litigation or proceeding is brought by any
Loan Party, its directors, shareholders or creditors or an Indemnified Party or
any other Person or any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated, except to
the extent such claim, damage, loss, liability or expense (A) is found by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct, (B) arises from disputes among two or
more Lenders (but not including any such dispute that involves a Lender to the
extent such Lender is acting in any different capacity (i.e., Agent or Arranger)
under the Credit Agreement or the Notes or to the extent that it involves the
Agent’s syndication activities) or (C) arises from or relates to a breach by
such Indemnified Party of its obligations under this Agreement. The Borrower
also agrees not to assert any claim against the Agent, any Lender, any of their
Affiliates, or any of their respective directors, officers, employees, attorneys
and agents, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the Notes, this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances.

          (c) If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower (or pursuant to Section 9.01(b)) to or for
the account of a Lender other than on the last day of the Interest Period for
such Advance, as a result of a payment, prepayment or Conversion pursuant to
this Agreement or acceleration of the maturity of the Notes pursuant to Section
6.01, the Borrower shall, upon demand by such Lender (with a copy of such demand
to the Agent), pay to the Agent for the account of such Lender any amounts
required to compensate such Lender for any additional losses, costs or expenses
that it may reasonably incur as a result of such payment or Conversion,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Advance.

          (d) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.10, 2.13 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

          SECTION 9.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 by the Required Lenders to
authorize the Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01 and notice to the Borrower as required under Section
6.01, each Lender and each of its Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or such Affiliate to or for the credit or the account of any Loan Party against
any and all of the obligations of such Loan Party now or hereafter existing
under this Agreement and the Note held by such Lender, whether or not such
Lender shall have made any demand under this Agreement or such Note and although
such obligations may be unmatured. Each Lender agrees promptly to notify the
applicable Loan Party after any such set-off and application, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender and its Affiliates under this Section are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Lender and its Affiliates may have.

          SECTION 9.06. Binding Effect. This Agreement shall become effective
(other than Section 2.01, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Borrower and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of all of the Lenders.

          SECTION 9.07. Assignments and Participations. (a) Each Lender may,
with the consent of the Agent (except as provided in clause (g) below) and, so
long as no Default has occurred and is continuing, the Borrower (such consent,
in the case of the Agent or the Borrower, not to be unreasonably withheld) and,
so long as no Default has occurred and is continuing, if demanded by the
Borrower (1) pursuant to Section 9.01(b), (2) following a request for a payment
to or on behalf of such Lender under Section 2.10 or Section 2.13, (3) following
a Withholding Tax Change affecting payments to such Lender or (4) following a
notice given by such Lender pursuant to Section 2.11, upon at least ten Business
Days’ notice to such Lender and the Agent, will, assign to one or more Persons
all or a portion of its rights and obligations under this Agreement (including,
without limitation, all or

 



--------------------------------------------------------------------------------



 



a portion of its Commitment, the Advances owing to it and the Note or Notes held
by it); provided, that the Borrower may make demand with respect to a Lender
that has given notice pursuant to Section 2.11 only if the Borrower makes such
demand of all Lenders similarly situated that have given such notice; provided,
further, that (i) each such assignment shall be of a constant, and not a
varying, percentage of all rights and obligations under this Agreement and the
Notes, (ii) except in the case of an assignment to a Person that, immediately
prior to such assignment, was a Lender or an assignment of all of a Lender’s
rights and obligations under this Agreement, the amount of the Commitment of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $10,000,000 or an integral multiple of $1,000,000
in excess thereof, (iii) each such assignment shall be to an Eligible Assignee,
(iv) each such assignment made as a result of a demand by the Borrower shall be
arranged by the Borrower after consultation with the Agent and shall be either
an assignment of all of the rights and obligations of the assigning Lender under
this Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the assigning Lender under
this Agreement, (v) no Lender shall be obligated to make any such assignment as
a result of a demand by the Borrower unless and until such Lender shall have
received one or more payments from either the Borrower or one or more Eligible
Assignees in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Advances owing to such Lender, together with accrued
interest thereon to the date of payment of such principal and all other amounts
payable to such Lender under this Agreement and (vi) the parties to each such
assignment shall execute and deliver to the Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with any Notes
subject to such assignment and a processing and recordation fee of $3,500 (which
shall be paid by Persons other than the Borrower unless such assignment is made
as a result of a demand by the Borrower). Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, (x) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (y) the Lender assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights other than rights of
indemnification under Section 9.04 or otherwise relating to a time prior to the
effective date of such Assignment and Acceptance and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

          (b) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any Loan
Party or the performance or observance by any Loan Party of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.

          (c) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender, an assignee representing that it is an Eligible Assignee and
the Borrower, together with the Note or Notes subject to such assignment, the
Agent shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower. Within five Business Days
after its receipt of such notice, the Borrower, at its own expense, shall
execute and deliver to the Agent in exchange for the surrendered Note a new Note
to the order of such Eligible Assignee in an amount equal to the Commitment
assumed by it pursuant to such Assignment and Acceptance and, if the assigning
Lender has retained a Commitment hereunder a

 



--------------------------------------------------------------------------------



 



new Note to the order of the assigning Lender in an amount equal to the
Commitment retained by it hereunder. Such new Note or Notes shall be in an
aggregate principal amount equal to the aggregate principal amount of such
surrendered Note or Notes, shall be dated the effective date of such Assignment
and Acceptance and shall otherwise be in substantially the form of Exhibit A
hereto.

          (d) The Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Advances owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

          (e) Each Lender may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and the
Notes held by it); provided, however, that (i) such Lender’s obligations under
this Agreement (including, without limitation, its Commitment to the Borrower
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note, or any consent to any
departure by the Borrower therefrom, except that a Lender may agree with a
participant as to the manner in which the Lender shall exercise the Lender’s
rights to approve any amendment, waiver or consent to the extent that such
amendment, waiver or consent would reduce the principal of, or interest on, the
Notes or any fees or other amounts payable hereunder, in each case to the extent
subject to such participation, or postpone any date fixed for any payment of
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation.

          (f) Any Lender may at any time, without the consent of the Agent or
the Borrower, create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and the Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System, provided, however, that no such assignment shall have the effect of
increasing the costs payable by the Borrower.

          (g) Any Lender may at any time, without the consent of, but with
notice to the Agent, assign all or part of its rights or obligations under this
Agreement to any Affiliate of such Lender, provided, however, that no such
assignment shall have the effect of increasing the costs payable by the
Borrower.

          SECTION 9.08. Nondisclosure. None of the Agent, any Lender or any
Affiliate thereof shall disclose without the prior consent of the Borrower
(other than to the Agent, another Lender or any such Affiliate, their respective
directors, employees, auditors, affiliates or counsel who shall agree to be
bound by the terms of this provision) any information with respect to the Loan
Parties or any Subsidiary thereof contained in financial statements, projections
or reports provided to the Agent, any Lender or any Affiliate thereof by, or on
behalf of, the Loan Parties or any Subsidiary, provided that the Agent, any
Lender or any Affiliate thereof may disclose any such information (a) as has
become generally available to the public in a manner, or through actions, which
do not violate the terms of this Section 9.08, (b) to, or as may be required or
appropriate in any report, statement or testimony submitted to, any municipal,
state or federal regulatory body having or claiming to have jurisdiction over
the Agent, any Lender or any Affiliate thereof or to the Federal Reserve Board
or the Federal Deposit Insurance Corporation or similar organizations (whether
in the United States or elsewhere) or their successors, (c) as may be required
or appropriate in response to any summons or subpoena or in connection with any
litigation, (d) in order to comply with any law, order, regulation or ruling
applicable to the Agent, any Lender or any Affiliate thereof and (e) to a
prospective co-lender or participant in the amounts outstanding hereunder or
under the Advances, provided, however, that such prospective co-lender or
participant executes an agreement containing provisions substantially identical
to those contained in this Section 9.08 and which shall by its terms inure to
the benefit of the Borrower and provided, further, that to the extent
practicable, the Agent, each Lender and their respective Affiliates shall use
reasonable best efforts to provide prior written notice of such disclosure to
the Borrower.

          SECTION 9.09. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 



--------------------------------------------------------------------------------



 



          SECTION 9.10. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or facsimile shall be effective as delivery of a
manually executed counterpart of this Agreement.

          SECTION 9.11. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. Each of the Loan Parties hereby agrees that service of
process in any such action or proceeding brought in any such New York State
court or in such federal court may be made upon CT Corporation System at its
offices at 111 Eighth Avenue, 13th Floor, New York, N.Y. 10011 (the “Process
Agent”) and each Loan Party hereby irrevocably appoints the Process Agent its
authorized agent to accept such service of process, and agrees that the failure
of the Process Agent to give any notice of any such service shall not impair or
affect the validity of such service or of any judgment rendered in any action or
proceeding based thereon. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or the Notes in the courts of any jurisdiction.

          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

          SECTION 9.12. Waiver of Jury Trial. Each of the Borrower, the
Guarantors, the Agent and the Lenders hereby irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
Notes or the actions of the Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers

 



--------------------------------------------------------------------------------



 



thereunto duly authorized, as of the date first above written.

              TELECOMUNICACIONES DE PUERTO RICO,
INC., as Borrower
 
       

  By    

     

--------------------------------------------------------------------------------

Title:
 
            PUERTO RICO TELEPHONE COMPANY, INC.,
as Guarantor
 
       

  By    

     

--------------------------------------------------------------------------------

Title:
 
            CITIBANK, N.A.
as Administrative Agent
 
       

  By    

     

--------------------------------------------------------------------------------

Title:

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

U.S. $360,000,000

364-DAY CREDIT AGREEMENT
Dated as of March 2, 2004

Among

TELECOMUNICACIONES DE PUERTO RICO, INC.
as Borrower,

PUERTO RICO TELEPHONE COMPANY, INC.
as Guarantor,

THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders,

CITIBANK, N.A.
as Administrative Agent,

BANCO BILBAO VIZCAYA ARGENTARIA PUERTO RICO
as Syndication Agent,

BANCO POPULAR DE PUERTO RICO
FIRSTBANK PUERTO RICO
and
SCOTIABANK DE PUERTO RICO
as Documentation Agents

and

CITIGROUP GLOBAL MARKETS INC.
as Lead Arranger and Book Manager

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page
ARTICLE I
         
SECTION 1.02.
  Computation of Time Periods   10  
SECTION 1.03.
  Accounting Terms   10  
ARTICLE II
         
SECTION 2.01.
  The Advances   11  
SECTION 2.02.
  Making the Advances   11  
SECTION 2.03.
  Fees   12  
SECTION 2.04.
  Optional Termination or Reduction of the Commitments   12  
SECTION 2.05.
  Repayment of Advances.   12  
SECTION 2.06.
  Interest   12  
SECTION 2.07.
  Interest Rate Determination   13  
SECTION 2.08.
  Optional Conversion of Advances   13  
SECTION 2.09.
  Optional Prepayments of Advances   14  
SECTION 2.10.
  Increased Costs   14  
SECTION 2.11.
  Illegality   15  
SECTION 2.12.
  Payments and Computations   15  
SECTION 2.13.
  Taxes   15  
SECTION 2.14.
  Sharing of Payments, Etc.   17  
SECTION 2.15.
  Use of Proceeds   17  
ARTICLE III
         
SECTION 3.01.
  Conditions Precedent to Effectiveness of Section 2.01   18  
SECTION 3.02.
  Conditions Precedent to Each Borrowing and the Term Loan Conversion Date   19
 
SECTION 3.03.
  Determinations Under Section 3.01   19  
ARTICLE IV
       

 



--------------------------------------------------------------------------------



 



                  Page
SECTION 4.01.
  Representations and Warranties of the Borrower   19  
ARTICLE V
         
SECTION 5.01.
  Affirmative Covenants   21  
SECTION 5.02.
  Negative Covenants   23  
SECTION 5.03.
  Financial Covenants   24  
ARTICLE VI
         
SECTION 6.01.
  Events of Default   25  
ARTICLE VII
         
SECTION 7.01.
  Guaranty; Limitation of Liability   27  
SECTION 7.02.
  Guaranty Absolute   27  
SECTION 7.03.
  Waiver   28  
SECTION 7.04.
  Continuing Guaranty; Assignments   28  
SECTION 7.05.
  Subrogation   28  
ARTICLE VIII
         
SECTION 8.01.
  Authorization and Action   29  
SECTION 8.02.
  Agent’s Reliance, Etc.   29  
SECTION 8.03.
  Citibank and Affiliates   29  
SECTION 8.04.
  Lender Credit Decision   29  
SECTION 8.05.
  Indemnification   29  
SECTION 8.06.
  Successor Agent   30  
SECTION 8.07.
  Other Agents   30  
ARTICLE IX
         
SECTION 9.01.
  Amendments, Etc.   30  
SECTION 9.02.
  Notices, Etc.   31  
SECTION 9.03.
  No Waiver; Remedies   31  
SECTION 9.04.
  Costs and Expenses   31

 



--------------------------------------------------------------------------------



 



                  Page
SECTION 9.05.
  Right of Set-off   32  
SECTION 9.06.
  Binding Effect   32  
SECTION 9.07.
  Assignments and Participations   32  
SECTION 9.08.
  Nondisclosure   34  
SECTION 9.09.
  Governing Law   34  
SECTION 9.10.
  Execution in Counterparts   35  
SECTION 9.11.
  Jurisdiction, Etc.   35  
SECTION 9.12.
  Waiver of Jury Trial   35

Schedules

Schedule I - List of Applicable Lending Offices

Schedule 3.01(a) - Material Adverse Changes

Schedule 3.01(b) - Disclosed Litigation

Schedule 5.02(a) - Existing Liens

Schedule 5.02(d) - Existing Subsidiary Debt

          Exhibits

--------------------------------------------------------------------------------

       
Exhibit A
  -   Form of Note
 
       
Exhibit B
  -   Form of Notice of Borrowing
 
       
Exhibit C
  -   Form of Assignment and Acceptance
 
       
Exhibit D
  -   Form of Solvency Certificate
 
       
Exhibit E
  -   Form of Opinion of New York Counsel for the Loan Parties
 
       
Exhibit F
  -   Form of Opinion of Puerto Rico Counsel for the Loan Parties

 